Exhibit 10.55

TRANSITION AND RELEASE AGREEMENT

This Transition and Release Agreement (the “Agreement”), dated as of May 28,
2013 between Kid Brands, Inc., a New Jersey corporation (the “Company”) and Guy
A. Paglinco (the “Executive”), is entered into in connection with the
Executive’s termination of employment.

WHEREAS, the parties have mutually agreed that the Executive will separate from
the employment of the Company and the parties desire to enter into this
Agreement to set forth the terms thereof;

NOW, THEREFORE, in consideration of the benefits set forth herein which are in
addition to those provided by the current terms of the Executive’s employment,
the receipt and sufficiency of which the Executive hereby expressly
acknowledges, the parties agree as follows.

1. OVERLAP PERIOD. The Executive has been serving as the Company’s Vice
President and Chief Financial Officer. Effective as of the date of this
Agreement, the Executive shall no longer serve the Company in the capacity of
Chief Financial Officer or in any other officer position. The Executive shall
nevertheless continue as an active full time employee of the Company following
the date of this Agreement through July 5, 2013 (the “Overlap Period”). During
the Overlap Period, the Executive shall devote his full-time and attention on
behalf of the Company to supporting the new Chief Financial Officer in his
duties so as to ensure an orderly transition and performing such other duties as
may be reasonably requested by the Chief Executive Officer or the new Chief
Financial Officer of the Company. The Executive hereby resigns effective
immediately from all other positions with the Company or any affiliate. The
Executive agrees that he will not commence other employment during the Overlap
Period without the prior written consent of the Company’s Chief Executive
Officer.

2. TRANSITION PERIOD. At the end of the Overlap Period, the Executive shall
continue as an employee of the Company for a period of time not to exceed one
hundred and eighty (180) days following the end of the Overlap Period (the
“Transition Period”). During the Transition Period, the Executive’s duties shall
be significantly reduced, but he shall assist with the transition of duties to
the new Chief Financial Officer, provide occasional general support with respect
thereto and regarding any litigation against the Company and be available to
support the business by responding to questions based on his knowledge and
experience of the financial and other operations of the Company. The Executive
shall have the discretion during the Transition Period to perform these
responsibilities at the Company’s headquarters or by telephone/electronic mail.
During the Transition Period, the Executive shall only be required to perform
sporadic duties from time to time and subject to the Executive’s availability.
The Executive shall not incur business expenses during the Transition Period
without the approval of the Company’s Chief Operating Officer, and will be
reimbursed for such approved business expenses upon presentation of an
appropriate accounting therefor in accordance with the Company’s standard
policy. The Transition Period shall last one hundred and eighty (180) days
following the end of the Overlap Period, unless the Executive voluntarily
resigns his employment with the Company to accept another position before the
completion of one hundred and eighty (180) days following the end of the Overlap
Period, in which event the Transition Period shall come to an end. If the
Executive has not secured other employment at the end of the Transition Period,
the Executive will continue to be paid during the Severance Period as provided
for in Section 7.



--------------------------------------------------------------------------------

3. OVERLAP AND TRANSITION PERIOD COMPENSATION. The Executive’s base salary at
the annual rate of Two Hundred Eighty-One Thousand Two Hundred Twenty-Five
Dollars ($281,225.00) shall not be reduced during the Overlap Period, or during
the Transition Period; moreover, the Company shall be obligated to continue to
pay to the Executive his base salary during the Overlap Period, and the
Transition Period even if the Executive ceases to be employed by the Company,
obtains employment with, and receives compensation from, a successor employer
during the Overlap Period and/or the Transition Period. For purposes of clarity
and example, if the Executive secures employment on the 100th day of the 180-day
Transition Period, and resigns his employment with the Company at that time, the
Company shall be obligated to continue his base salary during the entire 180-day
Transition Period, regardless of when the Executive resigned. Base salary shall
be paid at the Company’s regular payroll payment dates during the Overlap Period
and the Transition Period. The Executive shall not be entitled to accrue an IC
Bonus for 2013.

4. EMPLOYEE BENEFITS. During the Overlap Period, the Transition Period and the
Severance Period (as defined below), if any, and prior to the Executive
commencing employment with a successor employer, the Executive shall be entitled
to remain on the Company’s health and dental insurance plan and other insurance
policies under which the Executive is presently covered and at the same level of
coverage, as well as the 401(k) Plan, subject to the Executive continuing to
make the same payroll contributions; provided that, if the amount of
contributions under the Company’s health, dental or other insurance plans
increases for senior employees at the Executive’s level generally during the
Overlap, Transition or Severance Periods, the Executive shall be required to
make the increased level of contribution. Upon the end of the Severance Period
or earlier if the Executive loses medical coverage as a result of his departure
from the Company, the Executive will then be eligible to elect COBRA in
accordance with its terms for an additional 18 months at the Executive’s cost.
In accordance with the Company’s policy, the Executive will forfeit any accrued
but unused days of sick leave as of the date hereof and not accrue further sick
leave.

5. VACATION. The Executive’s vacation days shall continue to accrue during the
Overlap Period but not thereafter. The Executive shall be paid for his accrued
but unused vacation days (not in excess of 45 days) in cash promptly at the end
of the Overlap Period.

6. EQUITY AWARDS. The following restricted stock units held by the Executive
shall vest and be paid on the following dates regardless of whether the
Executive is employed on the applicable Vesting/Payment Dates:

 

Number of Shares

  

Vesting/Payment Date

1,000

   August 14, 2013

380

   October 6, 2013

2,000

   March 8, 2014

The unvested stock appreciation rights for the following number of shares held
by the Executive shall vest and become exercisable for ninety (90) days after
the following dates regardless of whether the Executive is employed as of the
applicable Vesting Date:

 

2



--------------------------------------------------------------------------------

Number of Shares

  

Vesting Date

2,000

   August 14, 2013

2,780

   October 6, 2013

5,600

   March 8, 2014

The restricted stock units and stock appreciation rights held by the Executive
shall otherwise be subject to the terms of the award agreements pursuant to
which the equity awards were granted. Any unvested stock appreciation rights and
restricted stock units, after application of this Section 6, shall be forfeited.

7. SEVERANCE PERIOD. If, at the end of the Transition Period, the Executive has
not become employed by a successor employer, the Executive shall remain as an
employee of the Company on the same terms as apply for the Transition Period
until the earlier of (i) sixty (60) days after the end of the Transition Period,
or (ii) the date that the Executive becomes employed by a successor employer
(the “Severance Period”). The Company’s obligation to continue to employ the
Executive during the Severance Period is subject to the Executive providing an
additional Release at the end of the Transition Period substantially similar to
that set forth in Section 9 hereof.

8. MISCELLANEOUS.

A. Legal Expenses. The Company will reimburse the Executive for his legal
expenses in connection with the review of this Agreement in an amount not to
exceed $7,500, and such reimbursement shall occur within thirty (30) days after
the date of the Agreement. The parties acknowledge and agree that the Executive
as a former officer of the Company (i) shall remain entitled to indemnification
under the Company’s organizational documents to the same extent and upon the
same conditions as active officers or employees of the Company are entitled to
indemnification with respect to actions, suits or proceedings of whatever nature
brought or that may be brought against the Executive by reason of the fact that
he was an officer or employee of the Company; and (ii) shall be entitled to
directors and officers insurance coverage on the same terms and conditions as
any current or former officer of the Company.

B. Job Search. It is recognized that the Executive will be searching for other
employment during the Overlap Period, the Transition Period and the Severance
Period, if any, provided that the Executive agrees that he shall not commence
employment with a successor during the Overlap Period without the written
consent of the Company’s Chief Executive Officer. The Company agrees that it
will provide reasonable time to the Executive during the Overlap Period and the
Transition Period (and Severance Period, if any) to be present at interviews
with potential successor employers. The Company will provide a letter of
recommendation or references if so requested.

 

3



--------------------------------------------------------------------------------

C. Full Compensation. The Executive agrees that the compensation and other
benefits set forth above shall constitute the entire consideration provided
under this Agreement and that the Executive will not seek any further
compensation for any other claim, damage, costs or attorneys’ fees in connection
with the matters encompassed in this Agreement that occurred or failed to occur
prior to the execution of the Agreement, or in connection with the Executive’s
employment or separation from the Company. Except as explicitly provided herein,
the Executive acknowledges that he has been paid and/or has received all
compensation or benefits to which he may be entitled and that no other
compensation or benefits are due to the Executive except as provided herein. In
addition, the Executive acknowledges that the consideration set forth herein
exceeds any payments and/or benefits to which he may be entitled under any
agreement, oral or written, as well as any employment or personnel policy,
procedure or handbook, which may be applicable, and that he would not be
entitled to this consideration absent his promises as forth herein.

D. Section 409A. The Executive and the Company intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Internal Revenue Code or be provided in a manner that complies with
Section 409A, and any ambiguity herein shall be interpreted so as to be
consistent with such intention. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Section 409A or damages for failing to comply with Section 409A.
Notwithstanding anything contained herein to the contrary, the installments of
salary continuation are intended to be separate payments for purposes of
Section 409A and must be paid, along with any amounts due under vested
restricted stock unit awards, in all events no later than March 15, 2014.

E. Withholdings. All amounts payable to the Executive hereunder shall be subject
to tax and any other withholding required by law.

AS A CONDITION TO RECEIVING THE ABOVE-DESCRIBED COMPENSATION AND OTHER BENEFITS,
THE EXECUTIVE MUST SIGN AND DELIVER TO THE COMPANY THIS AGREEMENT. IF THE
EXECUTIVE SIGNS AND RETURNS THIS AGREEMENT TO THE COMPANY NO LATER THAN
TWENTY-ONE (21) DAYS FROM THE DATE ON WHICH THE EXECUTIVE RECEIVED THIS
AGREEMENT AND DOES NOT SUBSEQUENTLY REVOKE IT AS PROVIDED HEREIN, DURING WHICH
PERIOD THE EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY, THEN THE COMPANY
WILL PROVIDE TO THE EXECUTIVE THE ABOVE-DESCRIBED COMPENSATION AND OTHER
BENEFITS COMMENCING WITH THE DATE OF THIS AGREEMENT.

IN THE EVENT THAT THE EXECUTIVE DOES NOT RETURN THIS SIGNED AGREEMENT WITHIN THE
TWENTY-ONE (21) DAY PERIOD, THEN THE COMPANY WILL NOT PROVIDE THE EXECUTIVE WITH
THE COMPENSATION AND OTHER BENEFITS DESCRIBED ABOVE.

 

4



--------------------------------------------------------------------------------

9. GENERAL RELEASE OF ALL CLAIMS. In exchange for the above-referenced
consideration and benefits, the Executive hereby irrevocably releases and
forever discharges any and all known and unknown liabilities, debts,
obligations, causes of action, demands, covenants, contracts, liens,
controversies and any other claim of whatsoever kind or nature that the
Executive ever had, now has or may have in the future against the Company, its
stockholders, subsidiaries, affiliates, successors, assigns, officers,
directors, attorneys, fiduciaries, representatives, employees, licensees, agents
and assigns (the “Releasees”), whether or not arising out of or related to the
performance of any services to or on behalf of the Company or the termination of
those services, including without limitation: (i) any such claims arising out of
or related to any federal, state and/or local labor or civil rights laws
including, without limitation, the federal Civil Rights Acts of 1866, 1871,
1964, the Equal Pay Act, the Older Workers Benefit Protection Act, the
Rehabilitation Act, the Jury Systems Improvement Act, the Uniformed Services
Employment and Reemployment Rights Act, the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Occupational Health and
Safety Act, the Employee Polygraph Protection Act, the retaliation provisions of
the Sarbanes-Oxley Act of 2002, the Federal False Claims Act, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Age Discrimination in Employment Act, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act of 1938, the New York Human Rights
Law, the New Jersey Law Against Discrimination, the New Jersey wage and hour
laws, and the New Jersey Conscientious Employee Protection Act, the California
Fair Employment and Housing Act, the California Labor Code; (ii) any and all
other such claims arising out of or related to any contract, any and all other
federal, state or local constitutions, statutes, rules, regulations or executive
orders; or (iii) any and all such claims arising from any common law right of
any kind whatsoever, including, without limitation, any claims for any kind of
tortious conduct, promissory or equitable estoppel, defamation, breach of the
Company’s policies, rules, regulations, handbooks or manuals, breach of express
or implied contract or covenants of good faith, wrongful discharge or dismissal,
and/or failure to pay, in whole or part, any compensation of any kind whatsoever
(collectively, “Executive’s Claims”). This paragraph does not release the
obligations of the Company under this Agreement and the benefits explicitly
preserved and/or provided to the Executive under this Agreement or any claims
that lawfully cannot be waived, and shall not offset any vested rights that the
Executive may have under the Company’s employee benefit plans. The Company also
agrees not to challenge any lawful claim for unemployment benefits made by the
Executive in connection with his departure from the Company and will not contest
in connection with a claim for unemployment benefits the characterization of the
Executive’s departure as involuntary and without cause.

Execution of this Agreement by the Executive operates as a complete bar and
defense against any and all of the Executive’s Claims against the Company and/or
the other Releasees. If the Executive should hereafter assert any Executive’s
Claims in any action or proceeding against the Company or any of the other
Releasees, as applicable, in any forum, this Agreement may be raised as and
shall constitute a complete bar to any such action or proceeding and the Company
and/or the other Releasees shall be entitled to recover from the Executive all
costs incurred, including attorneys’ fees, in defending against any such action
or proceeding.

Executive further waives and relinquishes any rights and benefits which he has
or may have under California Civil Code § 1542 to the fullest extent that he may
lawfully waive all such rights and benefits pertaining to the subject matter of
this Agreement. Civil Code § 1542 provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor. Executive acknowledges that
he is aware that he may later discover facts in addition to or different from
those which he now knows or believes to be true with respect to the subject
matter of this Agreement, but it is his intention to fully and finally forever
settle and release any and all claims, matters, disputes, and differences, known
or unknown, suspected and unsuspected, which now exist, may later exist or may
previously have existed between the parties to the extent set forth in this
Section 8, and that in furtherance of this intention this Agreement shall be and
remain in effect as a full and complete general release to the extent set forth
herein, notwithstanding discovery or existence of any such additional or
different facts.

 

5



--------------------------------------------------------------------------------

The provisions of this Section 9 are not intended to preclude the Executive
from: (i) enforcing the terms of this Agreement; or (ii) filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations
Board. This Agreement shall not impact the EEOC’s rights, responsibilities or
abilities to carry out its public duties and shall not impede the Executive’s
participation in EEOC procedures and processes, except insofar as it precludes
the Executive from recovering any additional monies from the Company or any of
the other Releasees. To the extent permitted by applicable law, the Executive
agrees to waive his right to any monetary or equitable recovery should any
federal, state or local administrative agency pursue any claims on his behalf
arising out of or related to his employment with and/or separation from
employment with the Company and promises not to seek or accept any award,
settlement or other monetary or equitable relief from any source or proceeding
brought by any person or governmental entity or agency on his behalf or on
behalf of any class of which he is a member with respect to any of the claims
that he has waived.

The Executive agrees that, for a period of two years from the date he signed
this Agreement, he will not, either personally or as an owner, director,
employee, agent or consultant of another entity, engage in any proceeding
intended to effect a change in control of the Company that has not been approved
by the Board of Directors of the Company. A breach of this contract shall
entitle the Executive to recover the compensation and benefits provided to the
Executive pursuant to this Agreement.

The Executive acknowledges that he has had a reasonable opportunity to review
and consider the terms of this Agreement for a period of at least 21 days, that
he understands and has had the opportunity to receive counsel regarding his
respective rights, obligations and liabilities under this Agreement and that to
the extent that the Executive has taken less than 21 days to consider this
Agreement, the Executive acknowledges that he has had sufficient time to
consider this Agreement and to consult with counsel and that he does not desire
additional time to consider this Agreement. As long as the Executive signs and
delivers this Agreement within such 21 day time period, he will have seven days
after such delivery to revoke his decision by delivering written notice of such
revocation to the Company. If the Executive does not revoke his decision during
that seven-day period, then this Agreement shall become effective on the eighth
day after being delivered by the Executive and the Company shall provide the
compensation and benefits set forth herein commencing with the beginning of the
Overlap Period.

 

6



--------------------------------------------------------------------------------

10. DISCLOSURE BY EXECUTIVE. The Executive acknowledges that, prior to the date
hereof, he has disclosed to the current or preceding Chief Executive Officer of
the Company any and all information relevant to any investigation of the Company
or any of its affiliates or their business practices conducted by any government
agency or to any existing, threatened or anticipated litigation involving the
Company, or any affiliate, whether administrative, civil or criminal in nature,
and that he is otherwise unaware of any wrongdoing committed by any current or
former employee of the Company or any affiliate that has not been so disclosed.
The Executive acknowledges that his separation from the employment of the
Company is not as a result of any disagreement with the business practices or
policies of the Company, its Board of Directors, its Chief Executive Officer or
any other officer or any disagreements or disputes regarding its financial
statements or any other operational issues. The Executive confirms that the
certifications that he provided for the Company’s Forms 10-K and 10-Q filed with
the Securities and Exchange Commission were made voluntarily and provided
without coercion.

11. CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive acknowledges that he has acquired (and will acquire)
certain confidential and proprietary information regarding the Releasees,
including without limitation, trade secrets, business strategies and operations,
customer lists, manufacturers, material suppliers, financial information,
personnel information, legal advice and counsel obtained from counsel,
information regarding litigation, actual pending or threatened, research and
development, identities and habits of employees and agents and business
relationships. The Executive shall keep secret and retain in the strictest
confidence all such confidential, proprietary and non-public matters, tangible
or intangible, of or related to Releasees and shall not use, divulge or disclose
them, directly or indirectly, to any person, entity or any federal, state or
local agency or authority, except as may be required by law; provided that in
the event disclosure is sought as a result of any subpoena or other legal
process initiated against the Executive, the Executive shall immediately give
the Company written notice thereof in order to afford the Company an opportunity
to contest such disclosure.

The Executive represents and agrees that, at the end of the Overlap Period, he
will return to the Company all confidential, proprietary and non-public
materials, or any other property of the Company or its affiliates in his
possession including, but not limited to, Company furniture and fixtures and
Company-issued computers, laptops and phones. If the Executive has used his
personal equipment for Company business, Executive agrees that he will, as of
the end of the Overlap Period, delete and purge all Company or affiliate
information from his personal computer equipment, except to the extent such
information relates to pending legal matters of which the Executive has been
advised.

The Executive acknowledges and agrees that the existence and the content of this
Agreement, as well as the existence, amount or nature of any compensation
received by the Executive in connection with this Agreement are confidential and
shall be kept confidential and not revealed to any third person except the
Executive’s spouse, attorney, accountant, tax preparer, federal and state taxing
authorities or as required by law. The Executive agrees that, with the exception
of taxing authorities and other governmental agencies, in the event any of the
persons identified in the preceding sentence are made aware of the existence of
this Agreement and/or any of its terms, the Executive will inform them of the
confidential nature of this Agreement and require them to agree not to disclose
the existence or the content of this Agreement to any other person or entity,
and the Executive shall be responsible for the breach of this Agreement by any
such person. The Executive further reaffirms his confidentiality obligations
under or pursuant to any confidentiality agreements that the Executive signed
with the Company. The Executive acknowledges that the Company is a reporting
company under the Securities Exchange Act of 1934 with its shares listed on the
New York Stock Exchange and may be required to make disclosure of the terms of
this Agreement. The Company will be responsible for making all appropriate
disclosures and/or filings resulting from the execution of this Agreement.

 

7



--------------------------------------------------------------------------------

12. NON-DISPARAGEMENT; NON-SOLICITATION; NON-COMPETITION. The Executive agrees
not to engage in any act, or make any statement (orally or in writing) that is
intended, or may reasonably be expected to harm the business, interests,
operations, prospects, reputation or goodwill of the Company or any of its
affiliates, including, without limitation, making public or private derogatory
comments about the character or ability of the Company, its affiliates, or any
of their respective directors, officers, employees, agents or representatives.
Any testimony provided under oath by the Executive is exempted from this
provision. The Company shall use commercially reasonable efforts to cause its
directors and executive officers to refrain from making any statements or taking
any action that could reasonably be expected to harm the personal or business
reputation of the Executive.

The Executive agrees that, during the Overlap Period and the Transition Period
and for one year after the end of the Transition Period, he shall not, directly
or indirectly, engage or be interested in (as owner, partner, shareholder,
employee, director, officer, agent, fiduciary, consultant or otherwise), with or
without compensation, any business that is competitive to the Company involving
the juvenile or infant market. The Executive further agrees that, during the
Overlap Period and the Transition Period and for one year after the end of the
Transition Period, he will not:

(i) directly or indirectly, contact, solicit, or accept if offered to him, or
direct any person, firm, corporation, association or other entity to contact,
solicit or accept if offered, any of the Company’s customers, prospective
customers, or suppliers for the purposes of providing any products and/or
services that are the same as or similar to the juvenile or infant products and
services provided by the Company to its customers during the term hereof; or

(ii) solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who is
then a current employee of the Company (or was an employee during the year
preceding such solicitation), to terminate employment or an engagement with the
Company, nor hire or agree to hire any then current employee (or an individual
who was an employee of the Company during the year preceding such hire) of the
Company into employment with himself or any company, individual or other entity.

13. BINDING EFFECT. This Agreement (including the Release) is binding on the
Executive’s heirs and personal representatives.

 

8



--------------------------------------------------------------------------------

14. GOVERNING LAW, JURISDICTION. This Agreement shall be governed by, and
construed and interpreted in accordance with its express terms, and otherwise in
accordance with the laws of the State of New Jersey without respect to conflicts
of law principles. Either party may seek to enforce this Agreement in the courts
of the State of New Jersey, or if it has or can acquire jurisdiction, in the
United States District Court for the District of New Jersey, and each of the
parties hereby consents to the non-exclusive jurisdiction of such courts (and
the appropriate appellate courts) and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world, whether within or
without the State of New Jersey.

15. REMEDY FOR BREACH AND MODIFICATION. Each party acknowledges that the
provisions of this Agreement are reasonable and necessary for the protection of
the other party and the other Releasees and that the other party and the other
Releasees may be irrevocably damaged if these provisions are not specifically
enforced. Accordingly, each party agrees that, in addition to any other relief
or remedies available to the other party, each party shall be entitled to seek
and obtain an appropriate injunction or other equitable remedy for the purposes
of restraining the other party from any actual or threatened breach of or
otherwise enforcing these provisions and no bond or security will be required in
connection therewith. Furthermore, in addition to any other relief or remedies
available to the Company, in the event that the Executive breaches any
provisions of this Agreement (including the Release) the Company shall
immediately cease any further payments or benefits under this Agreement but this
remedy shall not preclude the Company from seeking other relief or remedies
available to it.

16. SEVERABILITY. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.

17. ENTIRE AGREEMENT. Except as provided in this Agreement, the Executive
acknowledges that this Agreement sets forth the entire agreement between the
Executive and the Company, and fully supersedes any and all prior agreements or
understandings between the Executive and the Company, if any, pertaining to the
subject matter hereof including, but not limited to, the agreement between the
Company and the Executive dated April 26, 2012.

18. OPPORTUNITY FOR REVIEW/REVOCATION. The Executive represents and agrees that
he:

 

  a. has reviewed all aspects of this Agreement (including the Release);

 

  b. has carefully read and fully understands all of the provisions of this
Agreement (including the Release);

 

  c. understands that in agreeing to this document, he is releasing the Company
from any and all claims that he may have against the Company;

 

  d. knowingly and voluntarily agrees to all terms set forth in this Agreement
(including the Release);

 

  e. was advised and hereby is advised in writing to consider the terms of this
Agreement (including the Release) and that he was advised to consult with an
attorney of his choice prior to executing the Agreement (including the Release);

 

9



--------------------------------------------------------------------------------

  f. has not relied on any representation or statement not set forth in this
Agreement (including the Release);

 

  g. has had a full twenty-one (21) days from the date of his receipt of this
Agreement to consider whether he will execute this Agreement (including the
Release);

 

  h. has a full seven (7) days following the execution of this Agreement
(including the Release) to revoke this Release by notifying the General Counsel
of the Company in writing of the revocation, and has been and hereby is advised
in writing that this shall not become effective or enforceable until the
revocation period has expired;

 

  i. understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et. Seq.) that may arise after the date
this Release is executed are not waived; and

 

  j. has signed this Agreement (including the Release) voluntarily and entirely
of his own free will.

IN WITNESS WHEREOF, the Company and the Executive have each signed this
Transition Agreement and Release as of the date first set forth above.

 

KID BRANDS, INC.

By

 

/s/ Raphael Benaroya

 

Raphael Benaroya

 

President and Chief Executive Officer

/s/ Guy A. Paglinco

Guy A. Paglinco

 

10